2022 WI 7

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1320


COMPLETE TITLE:        Elliot Brey and Estate of Ryan B. Johnson,
                                 Plaintiffs-Appellants,
                            v.
                       State Farm Mutual Automobile Insurance Company,
                                 Defendant-Respondent-Petitioner,
                       Channing H. Mathews, Craig A. Mathews and
                       Sentry Insurance, A Mutual Company,
                                 Defendants.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 393 Wis. 2d 574,947 N.W.2d 205
                              PDC No:2020 WI App 45 - Published

OPINION FILED:         February 15, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 15, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Monroe
   JUDGE:              Richard A. Radcliffe

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion for a
unanimous Court.
NOT PARTICIPATING:



ATTORNEYS:

      For the defendant-respondent-petitioner, there were briefs
filed by Andrew B. Hebl, Kathryn A. Pfefferle, and Boardman & Clark
LLP, Madison. There was an oral argument by Andrew B. Hebl.


      For the plaintiff-appellants, there was a brief filed by James
G. Curtis, Garett T. Pankratyz, and Hale, Skemp, Hanson, Skemp &
Sleik, La Crosse. There was an oral argument by James G. Curtis.
     An amicus curiae brief was filed on behalf of The Wisconsin
Insurance Alliance by James A. Friedman, Daniel C.W. Narvey, and
Godfrey & Kahn, S.C., Madison.


     An amicus curiae brief was filed on behalf of Wisconsin
Defense Counsel by Vincent J. Scipior and Coyne, Schultz, Becker
& Bauer, S.C., Madison; with whom on the brief was Erik L. Fuehrer
and Gabert, Williams, Konz & Lawrynk, LLP, Appleton.




                                 2
                                                                  2022 WI 7
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.       2019AP1320
(L.C. No.      2015CV223)

STATE OF WISCONSIN                              :              IN SUPREME COURT

Elliot Brey and Estate of Ryan B. Johnson,

               Plaintiffs-Appellants,

          v.                                                            FILED
State Farm Mutual Automobile Insurance Company,
                                                                   FEB 15, 2022
               Defendant-Respondent-Petitioner,
                                                                       Sheila T. Reiff
                                                                   Clerk of Supreme Court
Channing H. Mathews, Craig A. Mathews and
Sentry Insurance, A Mutual Company,

               Defendants.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion for a
unanimous Court.




      REVIEW of a decision of the Court of Appeals.                  Reversed.



      ¶1       REBECCA      GRASSL   BRADLEY,   J.        State       Farm      Mutual

Automobile Insurance Company (State Farm) asks this court to

reverse the court of appeals decision1 reversing the circuit

court's grant of summary judgment in favor of State Farm.                           The

      1Brey v. State Farm Mut. Auto. Ins. Co., 2020 WI App 45, 393
Wis. 2d 574, 947 N.W.2d 205.
                                                                 No.   2019AP1320



circuit    court    determined   the   State    Farm    automobile     liability

insurance policy issued to Elliot Brey's mother and her husband

(the Policy) did not provide underinsured motorist (UIM) coverage

to Elliot Brey (Brey) for the death of his father, Ryan B. Johnson

(Johnson), in an automobile accident.2                 The Policy limits UIM

coverage       to       compensatory           damages       for        "bodily

injury . . . sustained by an insured[.]" Brey was an insured under

the Policy, but Johnson was not.              The circuit court ruled Brey

could not recover under the policy because Brey did not sustain

bodily injury.       The court of appeals reversed and remanded with

directions to grant summary judgment in favor of Brey, holding

Wis. Stat. § 632.32(1) and (2)(d) (2017–18)3 bar an insurer from

limiting UIM coverage to only those insureds who sustain bodily

injury or death.

     ¶2     State Farm contends that Wis. Stat. § 632.32(2)(d) does

not require insurers to extend UIM coverage to an insured for

bodily injury or death suffered by a person who was not insured

under the Policy.      State Farm argues this conclusion is supported
by the plain meaning of the statute, the court of appeals' decision

in Ledman v. State Farm Mutual Automobile Insurance Co., 230

Wis. 2d 56,    601     N.W.2d 312      (Ct.     App.    1999),     longstanding

automobile insurance law, and other jurisdictions' interpretations

of similar statutes.      We agree and hold Wis. Stat. § 632.32(2)(d)

     2 The Honorable Richard A. Radcliffe, Monroe County Circuit
Court, presided.
     3 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                       2
                                                               No.   2019AP1320



does not bar an insurer from requiring that an insured sustain

bodily injury or death in order to trigger UIM coverage under an

automobile liability insurance policy.             Accordingly, we reverse

the decision of the court of appeals.

                            I.        BACKGROUND

     ¶3     Johnson died from injuries sustained in an automobile

accident in 2015, leaving behind his minor son, Elliot Brey. State

Farm insured Brey as a resident relative under the Policy issued

to Hannah and Jake Brey, Brey's mother and her husband, covering

a 2007 Honda CRV.     That vehicle was not involved in the accident.

Johnson, who was a passenger in a vehicle driven by Channing H.

Mathews, was not insured under any State Farm policy.

     ¶4     Brey   intervened    in    an   action   brought   by    Johnson's

parents against the driver, the owner of the vehicle, and their

insurance companies, and added State Farm as a defendant, seeking

to recover damages under the Policy for the death of his father.4

In pertinent part, the UIM coverage provisions of the Policy

provided that an insured must have sustained bodily injury caused
by an accident involving an underinsured motor vehicle in order to

collect compensatory damages.5


     4 As relevant here, Brey sought damages for negligence, loss
of society and companionship, and wrongful death under the Policy.
State Farm filed a motion to bifurcate the insurance coverage
issues from issues of liability and damages, which the circuit
court granted.
     5   The UIM coverage clauses provide, in relevant part:

     We will pay compensatory damages for bodily injury an
     insured is legally entitled to recover from the owner or
                                       3
                                                     No.   2019AP1320



     ¶5   Both Brey and State Farm moved for summary judgment.

State Farm sought a declaration that the Policy under which Brey

was insured did not provide UIM coverage for the death of Johnson,

because he was not an "insured" under the Policy.     In response,

Brey acknowledged the terms of the Policy preclude coverage, but

argued the Policy's requirement that an insured sustain injury was

contrary to Wis. Stat. § 632.32(2)(d) and therefore void and

unenforceable.    Section 632.32 is sometimes called the "Omnibus

Statute" because it sets the minimum requirements all motor vehicle

insurance policies in Wisconsin must satisfy.

     ¶6   The circuit court granted summary judgment in favor of

State Farm based on the language of the Policy, the statutory

history of Wis. Stat. § 632.32, and the court of appeals' decision

in Ledman.    In that case, the court of appeals held the Ledmans,

insured under a State Farm automobile insurance policy, could not

recover for the wrongful death of their adult daughter in an

automobile accident under the policy's uninsured motorist vehicle

provisions.    See Ledman, 230 Wis. 2d at 69.    The Ledman court
emphasized the policy as a whole showed an "expected nexus of

bodily injury to the insured as part of the overall general scheme




     driver of an underinsured motor vehicle.      The bodily
     injury must be:

     1. Sustained by an insured; and

     2. Caused by an accident that involves the ownership,
        maintenance, or use of an underinsured motor vehicle
        as a motor vehicle.

                                 4
                                                        No.   2019AP1320



and intent" of the policy, and an alternative reading would produce

"unreasonable results."      Id. at 67-68.

     ¶7   The court of appeals reversed and remanded, determining

Ledman did not govern and holding Wis. Stat. § 632.32(1) and (2)(d)

bar an insurer from limiting UIM coverage to only those insureds

who suffer bodily injury or death.      Brey v. State Farm Mut. Auto.

Ins. Co., 2020 WI App 45, ¶¶24–25, 393 Wis. 2d 574, 947 N.W.2d 205.

We granted State Farm's petition for review.

                       II.   STANDARD OF REVIEW

     ¶8   We review a grant of summary judgment in this case.

"Summary judgment is appropriate when there is no genuine dispute

of material fact and the moving party is entitled to judgment as

a matter of law."    Kemper Indep. Ins. Co. v. Islami, 2021 WI 53,

¶13, 397 Wis. 2d 394, 959 N.W.2d 912 (quoting Talley v. Mustafa,

2018 WI 47, ¶12, 381 Wis. 2d 393, 911 N.W.2d 55). "We independently

review a grant of summary judgment using the same methodology of

the circuit court and the court of appeals."      Id. (quoting Talley,

381 Wis. 2d 393, ¶12).
     ¶9   This case also requires us to interpret and apply the

Omnibus Statute.    "The interpretation and application of statutes

present questions of law that we review independently, benefitting

from the analyses of the circuit court and court of appeals."       Eau

Claire Cnty. Dep't of Human Servs. v. S.E., 2021 WI 56, ¶13, 397

Wis. 2d 462, 960 N.W.2d 391 (citing State v. Stephenson, 2020 WI

92, ¶18, 394 Wis. 2d 703, 951 N.W.2d 819).




                                   5
                                                                       No.   2019AP1320



                                 III. DISCUSSION

       ¶10   The parties do not dispute that the Policy bars coverage

for Brey's wrongful death claim because the UIM coverage provisions

require an insured to sustain bodily injury, and Johnson was not

an insured under the Policy.           Nonetheless, Brey contends that Wis.

Stat.    § 632.32(2)(d)        precludes       an    insurer    from    limiting    UIM

coverage to only injured insureds.                  Section 632.32(2)(d)——located

within the definitions section——provides: "'Underinsured motorist

coverage' means coverage for the protection of persons insured

under that coverage who are legally entitled to recover damages

for bodily injury, death, sickness, or disease from owners or

operators of underinsured motor vehicles."                      This case turns on

whether the UIM coverage clauses comport with this definition.

             A.    Plain Meaning of Wis. Stat. § 632.32(2)(d)

       ¶11   Our    interpretation           of     Wis.     Stat.     § 632.32(2)(d)

"'begins with the language of the statute.'                  If the meaning of the

language is plain, our inquiry ordinarily ends."                     Milwaukee Dist.

Council 48 v. Milwaukee County, 2019 WI 24, ¶11, 385 Wis. 2d 748,
924 N.W.2d 153 (quoting State ex rel. Kalal v. Circuit Court for

Dane    Cnty.,     2004   WI   58,    ¶45,     271    Wis.     2d   633,   681   N.W.2d

110)(citation omitted).              Importantly, "ascertaining the plain

meaning of a statute requires more than focusing on a single

sentence or portion thereof."           State v. Ziegler, 2012 WI 73, ¶43,

342 Wis. 2d 256, 816 N.W.2d 238 (citing Teschendorf v. State Farm

Ins. Cos., 2006 WI 89, ¶12, 293 Wis. 2d 123, 717 N.W.2d 258).                         A

statute's context and structure are critical to a proper plain-


                                           6
                                                                              No.      2019AP1320



meaning analysis.           Milwaukee Dist. Council 48, 385 Wis. 2d 748,

¶11, (citing Kalal, 271 Wis. 2d 633, ¶46).

       If statutory language is plain, courts must enforce it
       according to its terms, but oftentimes the meaning or
       ambiguity of certain words or phrases may only become
       evident when placed in context, so when deciding whether
       language is plain, courts must read the words in their
       context and with a view to their place in the overall
       statutory scheme.
2A Sutherland Statutory Construction § 46:1 n.1 (7th ed. updated

Nov. 2021) (citing King v. Burwell, 576 U.S. 473 (2015)). Properly

applied, the plain-meaning approach is not "literalistic"; rather,

the ascertainment of meaning involves a "process of analysis"

focused on deriving the fair meaning of the text itself.                                       See

Kalal, 271 Wis. 2d 633, ¶¶46, 52 (quoting Bruno v. Milwaukee

County, 2003 WI 28, ¶20, 260 Wis. 2d 633, 660 N.W.2d 656); see

also     Antonin     Scalia     &    Bryan           A.    Garner,      Reading       Law:    The

Interpretation        of     Legal       Texts       355       (2012)   ("Literalness         may

strangle meaning." (quoting Utah Junk Co. v. Porter, 328 U.S. 39,

44 (1946))).

       ¶12     The   court    of     appeals'             conclusion     that     Wis.       Stat.

§ 632.32(2)(d) contains an "unambiguous statement" prohibiting

State Farm from conditioning coverage on an insured sustaining

bodily    injury     reflects        a    literalistic            approach      to    statutory

interpretation.            See Brey, 393 Wis. 2d 574, ¶22.                           That court

reasoned:       (1) Brey is an "insured"; (2) who is "legally entitled

to recover damages"; (3) because he has a wrongful death claim

against the "owner or operator of an underinsured motor vehicle."
Id.      The    court   of    appeals       erred         by    strictly     construing       the


                                                 7
                                                                     No.     2019AP1320



statutory definition in isolation rather than interpreting it in

the context of the Omnibus Statute's pertinent text as a whole.

       ¶13   We    reject    this    hyper-literal        approach.        Statutory

interpretation centers on the "ascertainment of meaning," not the

recitation of words in isolation.                See Kalal, 271 Wis. 2d 633,

¶47.    By declining to address statutory context, the court of

appeals      erroneously     confined      its   statutory        analysis    to   the

definition in Wis. Stat. § 632.32(2)(d).                  It should have instead

"interpreted [the definition] in the context in which it is used;

not in isolation but as part of a whole; in relation to the language

of surrounding or closely-related statutes; and reasonably, to

avoid   absurd     or    unreasonable      results."       Id.,     ¶46    (citations

omitted).     "Perhaps no interpretive fault is more common than the

failure to follow the whole-text canon, which calls on the judicial

interpreter to consider the entire text, in view of its structure

and of the physical and logical relation of its many parts."

Scalia & Garner, supra at 167.

       ¶14   The   statutory      context      and   structure      of    Wis.   Stat.
§ 632.32(2)(d) indicate UIM coverage exists only when an insured

suffers bodily injury or death.                "The reason to doubt a literal

meaning of [a statute] is that it clashes with related statutes."

Teschendorf, 293 Wis. 2d 123, ¶24.                A literal interpretation of

§ 632.32(2)(d)          clashes     with   parts     of     the     same     statute.

Section 632.32(5) lists "permissible provisions" contemplating a

variety of scenarios under which insurers may limit UIM coverage.

Read in the context of these paragraphs, § 632.32(2)(d) does not


                                           8
                                                             No.   2019AP1320



require insurers to extend UIM coverage when no insured has

suffered bodily injury or death.6

     ¶15    Multiple   paragraphs   of    Wis.   Stat.   §   632.32(5)   are

incompatible with Brey's construction of § 632.32(2)(d).             First,

§ 632.32(5)(g) states:

     A policy may provide that the maximum amount of uninsured
     motorist coverage, underinsured motorist coverage, or
     medical payments coverage available for bodily injury or
     death suffered by a person who was not using a motor
     vehicle at the time of an accident is the highest single
     limit of uninsured motorist coverage, underinsured
     motorist coverage, or medical payments coverage,
     whichever is applicable, for any motor vehicle with
     respect to which the person is insured.
§ 632.32(5)(g) (emphasis added).         This paragraph allows an "anti-

stacking"    policy    provision,   permitting    insurers    to   prohibit

insureds from stacking policies to increase the aggregate coverage

limit.     It ends by referring to "the person . . . insured."           The

definite article "the" signals that the noun following it, in this

case, "person," refers back to a specific instance of that noun

already mentioned.       See, e.g., Flandreau Santee Sioux Tribe v.



     6 Brey argues these subparts are irrelevant because they
address coverage limits, rather than coverage itself. The court
of appeals agreed and rejected State Farm's contextual argument on
the grounds that the cited "statutory subparts do not identify or
define the statutory requirements for a UIM claim" and that court
deemed the argument "conclusory and undeveloped."       Brey, 393
Wis. 2d 574, ¶25 n.6 (citing State v. Pettit, 171 Wis. 2d 627,
646–47, 492 N.W.2d 633 (Ct. App. 1992)).     The court of appeals
adopted an atextually narrow reasoning by disregarding subparts
forming part of the same insurance coverage system and statutory
scheme, which accordingly provide meaningful context.     In this
statute, the manner in which coverage applies informs to whom it
applies: insureds who have sustained a bodily injury.

                                     9
                                                              No.    2019AP1320



United States, 197 F.3d 949, 952 (8th Cir. 1999).              "Person" was

introduced at an earlier point——"a person" who suffered "injury or

death."         Accordingly,    this      paragraph     presupposes       "the

person . . . insured" is "a person" who suffered "bodily injury or

death."     As a whole, this paragraph permits insurers to limit "the

maximum amount of . . . [UIM] coverage . . . for bodily injury or

death suffered by a person who was not using a motor vehicle at

the   time    of   an   accident"   to    "the      highest   single    limit

of . . . [UIM] coverage . . . for any motor vehicle with respect

to which the person is insured."         § 632.32(5)(g).      In this case,

the person insured——Brey——did not suffer bodily injury or death.

Johnson died, but he was not insured under the Policy.

      ¶16    Second, Wis. Stat. § 632.32(5)(f)——also allowing "anti-

stacking" provisions——similarly contemplates a nexus between an

insured and the bodily injury.         It states:

      A policy may provide that, regardless of the number of
      policies involved, vehicles involved, persons covered,
      claims made, vehicles or premiums shown on the policy,
      or premiums paid, the limits for any coverage under the
      policy may not be added to the limits for similar
      coverage applying to other motor vehicles to determine
      the limit of insurance coverage available for bodily
      injury or death suffered by a person in any one accident.
§ 632.32(5)(f) (emphasis added).          Using the phrase, "insurance

coverage available for bodily injury or death suffered by a person

in any one accident," § 632.32(5)(f) ties "coverage" to "bodily

injury or death" suffered by a person in an accident.               Similar to

paragraph (5)(g), this paragraph presumes coverage is for a person
injured in an accident.        Interpreting § 632.32(2)(d) to require


                                    10
                                                            No.    2019AP1320



UIM coverage even if no insured person was injured conflicts with

§ 632.32(5)(f) and (g), which permit limits on coverage for insured

persons who suffer bodily injury.        Interpreting § 632.32(2)(d) to

apply anti-stacking provisions only to injured insureds while

allowing   uninjured    insureds    to     circumvent     them    would     be

nonsensical.7

     ¶17   Third, Wis. Stat. § 632.32(5)(j)——allowing "drive-other-

car" exclusions——further supports State Farm's interpretation of

§ 632.32(2)(d), under which insurers may require insureds to have

suffered bodily injury or death to trigger UIM coverage.                  This

exclusion "keep[s] an insured from using insurance coverage of one

car to provide coverage on another vehicle the insured owns but

has not insured."       Belding v. Demoulin, 2014 WI 8, ¶8, 352

Wis. 2d 359,    843   N.W.2d 373.        The    drive-other-car   exclusion

targets the "'free rider' problem.             'Wisconsin courts have long

recognized that the purpose of the drive other cars exclusion is

to provide coverage to the insured when he or she has infrequent

or casual use of a vehicle other than the one described in the
policy, but to exclude coverage of a vehicle that the insured owns

or frequently uses for which no premium has been paid.'"           Id., ¶36

(quoting Westphal v. Farmers Ins. Exch., 2003 WI App 170, ¶11, 266



     7 Similarly, Wis. Stat. § 632.32(5)(i) allows "reducing
clauses," under which insurers may reduce the limits for "[UIM]
coverage for bodily injury or death resulting from any one
accident" by amounts paid by third parties, or under worker's
compensation or disability benefits laws. § 632.32(5)(i). This
reducing clause statute, like the anti-stacking provisions,
specifies "coverage" is for "bodily injury or death."

                                    11
                                                                No.     2019AP1320



Wis. 2d 569, 669 N.W.2d 166).              To interpret § 632.32(2)(d) to

require an insurer to extend UIM coverage for an accident involving

neither an insured nor a covered vehicle would render it at

striking odds with § 632.32(5)(j), which expressly permits an

insurer to exclude from UIM coverage an insured who is injured

while driving a vehicle not covered under the policy.

       ¶18       Fourth, Wis. Stat. § 632.32(5)(e) permits an insurer to

"provide for exclusions not prohibited by sub. (6) or other

applicable law. Such exclusions are effective even if incidentally

to their main purpose they exclude persons, uses or coverages that

could not be directly excluded under sub. (6)(b)."8               In Vieau v.

American Family Mutual Insurance Co. & Acuity, 2006 WI 31, ¶40,

289 Wis. 2d 552, 712 N.W.2d 661, we upheld a definitional exclusion

denying an injured insured UIM coverage under his mother's policy,

under which he was otherwise covered as a relative, because he

owned his own vehicle.         We concluded, "Were we to decide this case

otherwise, a family of five with five vehicles could pay one

premium on one policy with UIM coverage and potentially collect
UIM proceeds five times.            We cannot support such a result."         Id.

Given that an otherwise insured accident victim can be excluded

from       UIM   coverage   under   his   mother's   policy   because    of   the


       Wisconsin
       8           Stat.    § 632.32(6)(b)   identifies    certain
categories of persons whom "[n]o policy may exclude from the
coverage afforded or benefits provided[,]" including, for example,
"[p]ersons related by blood, marriage or adoption to the insured"
or "[a]ny person who is a named insured or passenger in or on the
insured vehicle, with respect to bodily injury, sickness or
disease, including death resulting therefrom, to that person."
§ 632.32(6)(b)1.-2.

                                          12
                                                                No.   2019AP1320



insurer's "own-other-car" exclusion, it would be incongruous for

the same statutory scheme to mandate that insurers provide UIM

coverage for an accident victim who is not insured under any

policy.     Id., ¶¶25–26.

      ¶19    We explained in Vieau that "the main purpose of the

[drive-other-car] exclusion is to prevent resident relatives who

own their own vehicles from piggybacking on the . . . UIM coverage

of a single insured."       Id., ¶29.    Banning insurers from mitigating

"piggybacking" problems related to insureds receiving UIM coverage

for   accidents   involving    non-insureds——when       those    non-insureds

could have contracted for UIM coverage——clashes with the coverage

limitation permitted under Wis. Stat. § 632.32(5)(e).

        B.   Statutory and Legislative History of Wis. Stat.
                            § 632.32(2)(d)
      ¶20    The history of Wis. Stat. § 632.32(2)(d) fortifies our

plain-meaning     analysis.       Statutory     history,   which      involves

comparing the statute with its prior versions, "may also be used

as part of 'plain meaning analysis.'"          James v. Heinrich, 2021 WI
58, ¶26, 397 Wis. 2d 517, 960 N.W.2d 350 (quoting Richards v.

Badger Mut. Insurance Co., 2008 WI 52, ¶22, 309 Wis. 2d 541, 749

N.W.2d 581).      Unlike     legislative     history,   prior    versions    of

statutory provisions were enacted law; as such, statutory history

constitutes an intrinsic source that "is part of the context in

which we interpret the words used in a statute."                Richards, 309

Wis. 2d 541, ¶22; see also United States v. Franklin, 2019 WI 64,

¶13, 387 Wis. 2d 259, 928 N.W.2d 545 (quoting Richards, 309 Wis.
2d 541, ¶22).

                                        13
                                                              No.     2019AP1320



      ¶21   We have long recognized a distinction between statutory

and   legislative   history.      Kalal,   271   Wis.   2d    633,    ¶52   n.9

("Although it is proper to look at a statute's background in the

form of actually enacted and repealed provisions, the legislative

history, which was never enacted, should rarely be permitted to

supplant the statutory words as they are ordinarily understood."

(quoting Cass R. Sunstein, Interpreting Statutes in the Regulatory

State, 103 Harv. L. Rev. 405, 430 (1989))).          Legislative history,

as the byproduct of legislation, is extrinsic evidence of a law's

meaning and becomes relevant only to confirm plain meaning or when

a statute remains ambiguous even after "the primary intrinsic

analysis has been exhausted[.]"      State v. Hayes, 2004 WI 80, ¶109,

273 Wis. 2d 1, 681 N.W.2d 203 (Sykes, J., concurring); see also

Town of Rib Mountain v. Marathon County, 2019 WI 50, ¶9, 386 Wis.

2d 632, 926 N.W.2d 731 (quoting Kalal, 271 Wis. 2d 633, ¶46).

Although we sometimes discuss statutory and legislative history

jointly for readability, each source serves a distinct role in

statutory interpretation.      See James, 397 Wis. 2d 517, ¶¶26–31.
      ¶22   In 2009, the legislature overhauled the UIM statutory

landscape. Known as the "Truth in Automobile Insurance Law" (TAIL)

and enacted as part of Governor Jim Doyle's budget, 2009 Wisconsin

Act 28 revised the automobile insurance statutes in favor of

enhanced coverage for consumers.         See 2009 Wis. Act 28; Robert L.

Jaskulski, Politics & Wisconsin Automobile Insurance Law, Wis.

Law., Nov. 2010, at 14.        As relevant, the law made UIM coverage

mandatory   instead   of   optional,     increased   the     amount    injured
persons could recover under uninsured and underinsured motorist
                                    14
                                                                    No.    2019AP1320



coverage,    and     prohibited      reducing     clauses     and   anti-stacking

provisions.      See Wis. Stat. §§ 632.32(4), (6)d.-g. & 631.43(3)

(2009–10).      Significantly for this case, 2009 Wisconsin Act 28

also defined "underinsured motor vehicle" as a motor vehicle

"involved in an accident with a person who has underinsured

motorist coverage."9       See Wis. Stat. § 632.32(2)(e)1. (2009–10).

Underinsured motorist coverage was understood to protect "a driver

and any passengers who are injured if they are hit by another

driver    who   is    found     to     be    liable     for   the   accident       but

has . . . coverage       that     is    less     than   the   amount      needed    to

compensate a covered person for his or her damages."                   Legislative


     9   The full definition provided:

             (e) "Underinsured motor vehicle" means a motor
             vehicle to which all of the following apply:

                   1. The motor vehicle is involved in an
                   accident with a person who has underinsured
                   motorist coverage.

                   2. At the time of the accident, a bodily injury
                   liability insurance policy applies to the
                   motor vehicle or the owner or operator of the
                   motor vehicle has furnished proof of financial
                   responsibility for the future under subch. III
                   of ch. 344 and it is in effect or is a
                   self−insurer under another applicable motor
                   vehicle law.

                   3. The limits under the bodily injury
                   liability insurance policy or with respect to
                   the proof of financial responsibility or
                   self−insurance are less than the amount needed
                   to fully compensate the insured for his or her
                   damages.

Wis. Stat. § 632.32(2)(e) (2009–10).

                                            15
                                                                   No.    2019AP1320



Reference Bureau, Budget Brief:           Mandatory Motor Vehicle Insurance

[Budget Brief 10–1] (2010).

       ¶23    This expanded UIM coverage system was short-lived; in

2011, the legislature repealed or amended many of the 2009 changes.

Most    pertinent,      the   legislature      repealed    the    definition       of

"underinsured motor vehicle" in Wis. Stat. § 632.32(2)(e), but

retained      the    definition     of    "uninsured      motor     vehicle"       in

§ 632.32(2)(g) as well as the definition of "underinsured motorist

coverage" in § 632.32(2)(d).             See 2011 Wis. Act 14; Wis. Stat.

§ 632.32(2)(d), (g) (2011–12).            Brey contends the 2011 repeal of

the definition of "underinsured motor vehicle" left § 632.32(2)(d)

to require insurers to provide UIM coverage to their insureds

regardless of whether an insured actually sustained bodily injury

in an accident.         We disagree.

       ¶24    In repealing Wis. Stat. § 632.32(2)(e)——the definition

of "underinsured motor vehicle"——the legislature did not broaden

UIM coverage for tort victims, but rather increased coverage

flexibility for insurers.           As noted previously, the statutes did
not    define       "underinsured      motor    vehicle"    prior        to     2009.

Consequently, insurers had used one of two definitions:                       in some

policies, "underinsured motor vehicle" was "defined as one insured

by a policy with liability limits less than the insured's UIM

coverage limits (limits of coverage)."              Taylor v. Greatway Ins.

Co., 2001 WI 93, ¶33, 245 Wis. 2d 134, 628 N.W.2d 916 (Ann Walsh

Bradley, J., dissenting). In others, it was defined "by comparison

of    the    at-fault    driver's    liability    limits    with    the       damages
sustained by the insured (limits of damages)."                    Id.     The 2009
                                         16
                                                                        No.     2019AP1320



addition of § 632.32(e) restricted insurers to the "limits of

damages" definition.         See 2009 Wis. Act 28, § 3153 ("'Underinsured

motor vehicle' means a motor vehicle to which all of the following

apply: . . . The         limits      under     the     bodily       injury     liability

insurance      policy    are   less     than    the        amount    needed    to   fully

compensate the insured for his or her damages.").

       ¶25    In     2011,     the     legislature           repealed        Wis.   Stat.

§ 632.32(2)(e) in its entirety.              See 2011 Wis. Act 14, § 15c.               A

Legislative        Council   memo     recognized      that     by    "return[ing]     the

definition of underinsured motorist coverage to the status of that

law prior to being revised by 2009 Wisconsin Act 28," the repeal

"leaves that term undefined in the statutes, to be defined by each

individual insurance policy, as it was prior to 2009 Wisconsin Act

28."        Margit Kelley, Wis. Legis. Council Amendment Memo, 2011

Assembly Bill 4: Assembly Amendments 1 and 7 (Jan. 28, 2011).10

The repeal thereby expanded insurers' options for contractually

defining UIM coverage.

       ¶26    Adopting       Brey's     (and         the     court      of     appeals')
interpretation of the repeal of Wis. Stat. § 632.32(2)(e) would

preclude insurers not only from requiring that the vehicle be

"involved in an accident with a person who has underinsured



       Both Assembly Amendments 1 and 7 were adopted and included
       10

in the final version of 2011 Wis. Act 14. See Margit Kelley, Wis.
Legis. Council Act Memo, 2011 Wisconsin Act 14: Motor Vehicle
Liability Insurance (Apr. 20, 2011). In both memos, the author
incorrectly states "the definition of underinsured motorist
coverage" was repealed, instead of the definition of underinsured
motorist vehicle. This does not affect our analysis.

                                          17
                                                                No.     2019AP1320



motorist coverage" under § 632.32(2)(e)1., but also from utilizing

the "limits of damages" definition under § 632.32(2)(e)3.                   Because

the repeal of the definition of "underinsured motor vehicle"

expanded rather than constrained insurers' definitional choices——

allowing insurers to utilize either the "limits of coverage" or

"limits of damages" definition——Brey's interpretation fails in

light of the statute's history.

       ¶27   The 2011 legislative changes not only expanded insurers'

contractual freedom by repealing the definitional requirements of

Wis. Stat. § 632.32(2)(e), they also narrowed the required scope

of UIM coverage generally.          For example, 2011 Wisconsin Act 14

made    underinsured     motorist       coverage     optional       rather    than

mandatory; reduced the minimum limits from $100,000 per person and

$300,000 per accident to $50,000 per person and $100,000 per

accident;    reintroduced     anti-stacking        and   reducing    clauses      as

permissible policy provisions; and removed the requirement that

each application for an umbrella or excess liability policy include

a written offer of UM and UIM coverages. See Legislative Reference
Bureau, Summary of the 2011–12 Wisconsin Legislative Session, at

26.    Additionally, the 2011 enactments required an insurer to

provide notice of UIM coverage availability only once, and declared

an insured's acceptance or rejection of UIM coverage need not be

in writing.     Wis. Stat. § 632.32(4m) (2011–12).            Further, the law

considered    the   absence   of    a   premium     payment   for     UIM    to   be

"conclusive proof that the person has rejected such coverage."

§ 632.32(4m)(b).       Collectively, these 2011 enactments evince a
"textually or contextually manifest" purpose to permit greater
                                        18
                                                     No.    2019AP1320



limitations on UIM coverage and expand insurer flexibility——goals

entirely inconsistent with a mandate that insurers provide UIM

coverage to insureds who are not involved in any accident at all.

See Kalal, 271 Wis. 2d 633, ¶49 ("[A] plain-meaning interpretation

cannot contravene a textually or contextually manifest statutory

purpose.").11

           C. Wrongful Death Claims Under UIM/UM Policies

     ¶28   "Wrongful death actions are derivative tort actions."

Christ v. Exxon Mobil Corp., 2015 WI 58, ¶22, 362 Wis. 2d 668, 866

N.W.2d 602 (citing Ruppa v. Am. States Ins. Co., 91 Wis. 2d 628,

646, 284 N.W.2d 318 (1979)).   In Christ, we explained:

     [E]ven though the wrongful death statute creates a 'new
     action' and 'allows a person to recover his or her own
     damages sustained because of the wrongful death of
     another,' the person's right of action depends not only
     upon the death of another person but also upon that other
     person's entitlement to maintain an action and recover
     if his death had not occurred.
Id. (citations omitted).   In order for a wrongful death claim to

exist, "the decedent must have had a valid claim for damages

against the defendant at the time of his death."     Id., ¶23.     At

the time of his death, Johnson could not have recovered damages


     11Neither the court of appeals' decision in Ledman v. State
Farm Mutual Automobile Insurance Co., 230 Wis. 2d 56, 601
N.W.2d 312 (Ct. App. 1999), which did not address the UIM statutory
provisions, nor the litany of other states' interpretations of
similar statutes, which State Farm cites in support of its
interpretation, are necessary to resolve this case. Rather, under
a plain-meaning analysis, confirmed by legislative history, Wis.
Stat. § 632.32(2)(d) unambiguously does not bar an automobile
liability policy from requiring that an insured sustain bodily
injury in order to trigger UIM coverage.

                                 19
                                                                 No.   2019AP1320



under the UIM coverage provisions of the Policy because he was not

an insured. Consequently, Brey cannot maintain a derivative action

against State Farm.       See id. ("If the decedent would have been

barred from making a claim, the decedent's statutory beneficiary

also would be barred.").

     ¶29    Several Wisconsin cases confirm the derivative nature of

wrongful    death    actions     in   the     context   of   UIM/UM    coverage

specifically,      concluding    an   accident    victim     must   possess   an

independent claim for UIM coverage in order for a wrongful death

claim to proceed.      For example, in State Farm Mutual Automobile

Insurance Co. v. Langridge, 2004 WI 113, ¶51, 275 Wis. 2d 35, 683

N.W.2d 75, "an insured [Mrs. Langridge] who suffered no bodily

injury [sought] to recover for her spouse's wrongful death" under

their policy's UIM coverage "after the tortfeasor's 'limits of

liability    for    bodily     injury'    had   been    fully    paid."       The

tortfeasor's per person liability limit exceeded the per person

UIM limit in the Langridges' policy, which accordingly afforded no

UIM coverage for the accident causing Mr. Langridge's death.                  We
held that under the Langridges' policy, "Mrs. Langridge had a

derivative claim for her husband's bodily injury.               She had a right

to pursue that derivative claim whether or not she suffered bodily

injury, but only until the tortfeasor's per person limit of

liability was exhausted.         She did not have her own independent

claim under the policy."        Id., ¶55.

     ¶30    In holding that Mrs. Langridge's claim was limited to

the tortfeasor's per person liability limit, this court concluded
that "Mrs. Langridge's reading of the policy," under which the
                                         20
                                                      No.   2019AP1320



tortfeasor was underinsured as to her since the policy limits were

paid to the estate and not Mrs. Langridge,

     [E]ssentially transforms UIM into a form of life
     insurance for a spouse killed in an automobile accident.
     This is not consistent with a reasonable insured's
     understanding of the UIM policy. Another way of saying
     this is that a tortfeasor's motor vehicle would likely
     be transformed into an 'underinsured motor vehicle'
     whenever another insured had a wrongful death claim.
     This would untether the definition of 'underinsured
     motor vehicle' from the concept it was intended to
     define.
Id., ¶¶51–52.

     ¶31   In Bruflat v. Prudential Property & Casualty Insurance

Co., 2000 WI App 69, ¶19, 233 Wis. 2d 523, 608 N.W.2d 371, abrogated

on other grounds by Day v. Allstate Indemnity Co., 2011 WI 24, 332

Wis. 2d 571, 798 N.W.2d 199, the court of appeals described the

purpose of UM policies as "[compensation for] an insured who is

the victim of an uninsured motorist's negligence to the same extent

as if the uninsured motorist were insured." In that wrongful death

dispute, the court identified the deceased son (insured as a

resident relative under his father's policy) as the victim——not

the insured father.    Id., ¶20.     Other decisions by this court

similarly link the insured to the bodily injury sustained in the

accident for purposes of UIM coverage.   See, e.g., Bethke v. Auto-

Owners Ins. Co., 2013 WI 16, ¶19, 345 Wis. 2d 533, 825 N.W.2d 482

("UIM coverage provides additional coverage to insured automobile

accident victims when a liable party has inadequate means of

payment."); Pitts v. Revocable Trust of Knueppel, 2005 WI 95, ¶28,
282 Wis. 2d 550, 698 N.W.2d 761 ("Underinsured motorist coverage


                                21
                                                                 No.   2019AP1320



is intended to protect motorists against inadequately insured

tortfeasors." (emphasis added)).

     ¶32    The court of appeals has also linked UM and UIM coverage

to the injured insured.         See, e.g., Mullen v. Walczak, 2002 WI App

254, 257 Wis. 2d 928, 653 N.W.2d 529 (holding that although an

injured accident victim was entitled to recover damages under his

policy's UM coverage for emotional distress from witnessing his

wife's death, these damages——since they arose from his wife's

bodily injury——were subject to her "each person" limit, which had

already been exhausted by a wrongful death claim brought on behalf

of her estate).    Collectively, these cases illustrate that UIM/UM

insurance   protects      the    insured    accident   victim,    conditioning

coverage on a nexus between the insured and the bodily injury or

death suffered.     Nothing in Wis. Stat. § 632.32(2)(d) precludes

insurers from affording coverage to only those insureds who are

injured in an auto accident.

                                IV.   CONCLUSION

     ¶33    We conclude the circuit court properly granted State
Farm's motion for summary judgment and the court of appeals erred

in reversing it.       The Policy affords UIM coverage to only an

insured who sustained bodily injury caused by an accident involving

an underinsured motor vehicle. Brey's father was not insured under

the Policy.    While Brey is an insured under the Policy, he was not

involved in the accident in which his father was killed and

therefore     sustained     no     bodily    injury.       Wisconsin      Stat.

§ 632.32(2)(d) plainly does not preclude an insurer from limiting
UIM coverage to insureds who sustain bodily injury or death.                With
                                       22
                                                             No.     2019AP1320



respect to the car accident involving Brey's father, the Policy

does not provide any UIM coverage for Brey nor does the law require

it.

      By   the   Court.—The   decision   of   the   court   of     appeals   is

reversed.




                                    23
    No.   2019AP1320




1